Citation Nr: 0032986	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  95-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 17, 1995, rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO held that the veteran 
had not submitted new and material evidence sufficient to 
reopen a prior claim for service connection for a psychiatric 
disorder that had been denied in March 1979 but not appealed, 
and further found that service connection was not warranted 
for post-traumatic stress disorder (PTSD).  The veteran's 
appeal from the March 1995 rating decision was initially 
reviewed by the Board on September 26, 1996, at which time 
the Board held that evidence received since the March 1979 
denial satisfied the applicable definition of new and 
material evidence, and that the claim was therefore reopened.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a).  By 
the same decision, the Board remanded the appeal to the RO 
for additional evidentiary development and readjudication.  
The Board remanded the case again on March 19, 1998, for 
further development of the evidence pertaining to the 
occurrence of a stressor for PTSD during service.  The RO 
thereafter continued its prior denial of the veteran's claim, 
and returned the case to the Board for further review on 
appeal.  


REMAND

The law requires that, to establish service connection for 
PTSD, there must be (1) a current clear medical diagnosis of 
PTSD, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the specific claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (2000); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  As a result 
of evidentiary development performed pursuant to the first 
Board remand, the record now contains medical evidence of a 
clear current diagnosis of PTSD.  (See report of June 1997 VA 
psychiatric examination).  The remaining gap in the evidence 
involves the question of whether the evidence of record is 
adequate to establish the occurrence of an inservice stressor 
for PTSD.  

The events claimed by the veteran as stressors for PTSD 
consist of two alleged sexual assaults during service.  The 
first incident was a claimed gang rape by a group of lesbians 
at the United States Marine Corps Recruit Depot in San Diego, 
California, in May or June 1966,.  The second was a rape by 
several male servicemen at Camp Smith, Hawaii, in July 1967.  
According to detailed accounts of the incidents found in a 
lengthy statement submitted by the veteran in early 1997 and 
in information provided to a VA psychiatric examiner in June 
1997, the veteran reported the claimed lesbian attack in 1966 
to the NCO on duty that evening, but did not know whether the 
report had been logged in.  A female adjutant took 
depositions, and the veteran was transferred to Hawaii for 
her own safety while a Judge Advocate General (JAG) 
investigation was being performed.  She identified the 
lieutenant as an assistant to a Col. [redacted], the commander 
of her unit, which is identified in personal documents as the 
WMCo H & S Bn MCRDep.  The veteran claimed that after her 
transfer she was informed by this adjutant that several women 
had been discharged from the service.  Administrative records 
show that the veteran was assigned to the WMCo Camp H.M. 
Smith from July 1966, when she returned to San Diego.  With 
respect to the incident in Hawaii, she claims that after the 
July 1967 rape by male servicemen, whose names she could not 
remember, she hid in a toilet stall perched on a toilet until 
she was found.  She believes that it must have been logged in 
somewhere that she had been found, and that daily logs or 
reports should reflect that the woman's company clerk had 
called to report that her purse and items of clothing had 
been found.  She states that a JAG investigation was denied.  

Neither of the claimed stressor incidents is documented in 
the record.  Service medical records show that the veteran 
was hospitalized in July 1967 after a suicide attempt, but 
contains no reference to a claim of rape.  The hospital 
report attributed the taking of an overdose to abuse of 
alcohol, promiscuous behavior and apprehension over her 
impending marriage.  It was noted that an investigation was 
being performed.  

Citing the requirements set forth in VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1) with respect to the 
development of the evidence to document a stressor in PTSD 
claims generally and in PTSD claims based on sexual assault 
in particular, see M21, Part VI, § 7.46 and M21-1, Part III, 
§ 5.14, the Board remanded the case a second time on March 
19, 1998, for additional evidentiary development, including, 
among other actions, requests to the veteran and official 
sources for further information and/or documentation 
concerning the claimed incidents as well as service 
department personnel and administrative records.  Pursuant to 
the remand, the RO forwarded a request to the National 
Personnel Records Center (NPRC) for the materials cited by 
the Board, including such items as performance evaluations, 
records relevant to the transfer to Camp Smith, records of 
complaints filed by service members related to sexual 
assaults, and line of duty determinations or other 
investigatory actions pertaining to the veteran's suicide 
attempt.  A few fragmentary items of administrative and 
medical documentation was received in October 1998.  In 
response to a follow-up by the RO, the NPRC in March 2000 
submitted a large quantity of administrative or personnel 
documents evidently constituting the veteran's 201 file.  

While the NPRC cover sheet accompanying the forwarded 
material indicates that the entire file had been mailed, the 
documents enclosed were limited to records relating to the 
veteran herself, and contained no reports relating to 
investigative material, line of duty determinations, or 
records of complaints filed by the veteran or other service 
members regarding sexual assaults.  It cannot be determined 
whether these additional reports were not searched for or 
were searched for but not found.  If the veteran's account 
regarding the claimed incidents is true, it is likely that 
the documents she has reported as being in existence might 
still be available if a proper search were made; that 
possibility has not been ruled out.  The Board believes that 
no inference as to their availability or unavailability may 
be made from the mere fact that they were not included in the 
materials received from the NPRC to date.  It is also 
relevant that none of the request documents makes it clear to 
the NPRC that the veteran served under two surnames, first 
her maiden name, and after May 1966 her married name.  One of 
the requests notes that she served under the married name, 
but the maiden name is mentioned nowhere.  While the veteran 
served under the same service number throughout, the extent 
to which the name change during service may have resulted in 
a misdirection of the NPRC search cannot be determined.  To 
confuse things further, most of the search documents refer to 
the veteran primarily by a postservice married surname.  
Lastly, the investigative material requested pertained to the 
suicide attempt rather than to any of the alleged incidents 
of sexual assault.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With respect to procurement of records, the VCAA has revised 
38 U.S.C.A. § 7103A to provide, in pertinent part, as 
follows:  

§5103A. Duty to assist claimants

(a) DUTY TO ASSIST.-(1) The Secretary 
shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a 
benefit under a law administered by the 
Secretary.

(2) The Secretary is not required to 
provide assistance to a claimant 
under this section if no reasonable 
possibility exists that such 
assistance would aid in 
substantiating the claim.

(3) The Secretary may defer 
providing assistance under this 
section pending the submission by 
the claimant of essential 
information missing from the 
claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) 
As part of the assistance provided under 
subsection (a), the Secretary shall make 
reasonable efforts to obtain relevant 
records (including private records) that 
the claimant adequately identifies to the 
Secretary and authorizes the Secretary to 
obtain.

(2) Whenever the Secretary, after 
making such reasonable efforts, is 
unable to obtain all of the 
relevant records sought, the 
Secretary shall notify the claimant 
that the Secretary is unable to 
obtain records with respect to the 
claim. Such a notification shall-

(A) identify the records the 
Secretary is unable to 
obtain;

(B) briefly explain the 
efforts that the Secretary 
made to obtain those 
records; and

(C) describe any further 
action to be taken by the 
Secretary with respect to 
the claim.

(3) Whenever the Secretary attempts to 
obtain records from a Federal 
department or agency under this 
subsection or subsection (c), the 
efforts to obtain those records shall 
continue until the records are 
obtained unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain 
those records would be futile.

(c) OBTAINING RECORDS FOR COMPENSATION 
CLAIMS.-In the case of a claim for 
disability compensation, the assistance 
provided by the Secretary under subsection 
(b) shall include obtaining the following 
records if relevant to the claim:

(1) The claimant's service 
medical records and, if the 
claimant has furnished the 
Secretary information sufficient 
to locate such records, other 
relevant records pertaining to 
the claimant's active military, 
naval, or air service that are 
held or maintained by a 
governmental entity.
  
(2) Records of relevant medical 
treatment or examination of the 
claimant at Department health-
care facilities or at the 
expense of the Department, if 
the claimant furnishes 
information sufficient to locate 
those records.
  
(3) Any other relevant records 
held by any Federal department 
or agency that the claimant 
adequately identifies and 
authorizes the Secretary to 
obtain.

The newly enacted provisions strengthen and make explicit 
existing rules of law specifying that the Board is obligated 
to obtain relevant records in the possession of the 
Government.  See 38 U.S.C.A. § 5106 (West 1991 & Supp. 1997); 
38 C.F.R. § 3.159(b) (1996) ("When information sufficient to 
identify and locate necessary evidence is of record, the 
Department of Veterans Affairs shall assist a claimant by 
requesting, directly from the source, existing evidence which 
is either in the custody of military authorities or 
maintained by another Federal agency").  See also Counts v. 
Brown, 6 Vet.App. 473 (1994).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

To comply with the new law and to bring the development of 
the evidence to a conclusion, it will be necessary for the RO 
to prepare a new request for an NPRC search targeting both 
investigative materials related to the San Diego incident and 
unit records which might document the veteran's initial 
reports to unit personnel, and any ensuing actions.  A 
request should also be submitted to the United States Marine 
Corps Historical Center, Archives Section, Building 58, 
Washington Navy Yard, Washington, D.C. 20374-0580.  While a 
prior request was made to that unit, the report received, 
identified as "command chronologies" for Marine Corps units 
at San Diego and Camp Smith for the periods from January 
through June 1966 and January through June 1967, 
respectively, does not contain investigative or unit 
personnel information, and the reply does not otherwise 
indicate whether or not such documents might be available.  
Again, no inference can be drawn from the absence of a reply 
identifying the specific documents requested.  The requests 
made pursuant to this remand to both the NPRC and the Marine 
Corps Historical Center must be followed up until the cited 
documents are either located, until a proper authority within 
each facility certifies that they are unavailable, or until 
it is apparent that further searches would be unfruitful.  

Additional evidentiary development is also necessary to 
comply with the provisions of M21-1 that pertain directly to 
the development of evidence in cases involving an alleged in-
service PTSD stressor consisting of a sexual assault.  The 
manual permits consideration of evidence from alternative 
sources when official reports do not document the claimed 
incident, and the provisions require that development of 
alternative sources be conducted.  The United States Court of 
Appeal for Veterans Claims (previously known as United States 
Court of Veterans Appeals) (Court) has held that since the VA 
has undertaken to create a "special obligation" to assist 
in documenting stressors in sexual assault cases through the 
issuance of these manual provisions, certain evidentiary 
requirements articulated in other court cases are not 
operative.  See Patton v. West, 12 Vet. App. 272 (1999).  

Pertinent to this case are the provisions of subparagraphs 
(8) and (9) of M21-1 § 5.14 reflecting that behavior changes 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  The provision also notes that 
"secondary" evidence may need interpretation by a clinician, 
especially if it involves behavior changes, and that evidence 
that documents such behavior changes may require 
interpretation by a clinician.  Subparagraph (8) also 
provides examples of behavior changes that might indicate a 
stressor, including but not limited to visits to the 
dispensary without a specific diagnosis, sudden requests for 
change of duty assignment, lay statements of depression 
without identifiable reason for the depression, and evidence 
of substance abuse.  Alternative sources of information cited 
in M21-1 § 5.14 include medical records from private 
physicians or caregivers, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants such as family members or other persons, personal 
diaries or journals, and information received from the 
veteran.  

The behavioral change brought into issue by the veteran and 
her attorney in this case consists of an alleged decline in 
job performance after the July 1967 incident, as reflected in 
a lower evaluation score.  According to service department 
records, on July 31, 1967, the veteran received proficiency 
ratings of 4.0 (general military subjects) and 4.4 (duty), 
and a conduct rating of 4.2, which represented a slight 
decline from scores received on January 31, 1967.  Higher 
scores were again received on January 31, 1968, June 1, 1968, 
July 31, 1968, and August 16, 1968.  Although a slight 
fluctuation in the scores from one rating period to another 
took place throughout the veteran's service, the drop in the 
ratings at a point that coincided roughly with the time 
period cited for the claimed rape in Hawaii raises a question 
as to whether such drop provides corroboration of the 
veteran's claims regarding the alleged incident.  The 
determination required is essentially medical in nature, and 
is therefore beyond the jurisdiction of the Board.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Given the potential 
significance of this information in corroborating the 
veteran's stressor allegations and the importance attached to 
it by the veteran and her attorney, it appears that a 
referral for interpretation by a clinician is appropriate, 
provided that the reviewing medical professional be advised 
that the determination must be made in the context of all of 
the evidence of record, and that if a conclusion as to the 
significance of the drop in evaluation scores cannot be 
drawn, that fact must be stated.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121(1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO should take all necessary 
steps to obtain any additional VA 
examination or outpatient treatment 
records dated since February 1997, the 
date of the most recent records currently 
on file.  The veteran should also be 
accorded an opportunity to provide 
additional medical evidence pertaining to 
psychiatric pathology by non VA medical 
providers that is not currently of 
record.  

2.  The RO should contact the NPRC and 
request additional records from both the 
Marine Corps Recruit Depot in San Diego 
and Camp H.M. Smith in Hawaii pertaining 
to the periods covered by the veteran's 
assignment to each.  Specifically:  

(a)  The NPRC should be 
requested to provide any 
reports or documents 
associated with Judge Advocate 
General investigations claimed 
to have been conducted in San 
Diego in May or June 1966, or 
at Camp Smith in approximately 
July 1967.  

(b)  The NPRC should be 
requested to provide daily 
logs, morning reports, or unit 
histories from the veteran's 
unit in San Diego, and from 
her unit in Camp Smith during 
the referenced time periods.  

(c)  The NPRC should also 
attempt to identify records 
from the Judge Advocate 
General or other operational 
entity which would tend to 
document the allegation that 
female service members were 
disciplined and/or discharged 
from service as a result of a 
lesbian attack on the veteran.  

(d)  An attempt should be made 
to obtain any depositions 
provided by the veteran or 
other persons following the 
San Diego incident.  

(e)  The NPRC should be asked 
to conduct all searches under 
both the veteran's maiden name 
and her married name in 
service.  

(f)  The same inquiries should 
also be made to the United 
States Marine Corps Historical 
Center.  

To comply with the law and avoid the need 
for future remands, the above efforts 
should persist until the requested 
documents are received or until negative 
responses have been received from both 
the NPRC and the Marine Corps Historical 
Center.  

3.  The veteran should be accorded an 
opportunity to provide an additional 
statement containing information relevant 
to the incidents in service claimed as 
PTSD stressors.  The names of any 
individuals involved would be 
particularly useful, as would the 
identification of the unit or units to 
which other such persons were assigned.  

4.  Upon completion of the following 
actions, the RO should refer the file to 
a medical facility for a psychiatric 
review of the evidence of record.  The 
clinician should be requested to review 
the administrative document showing the 
veteran's proficiency and conduct scores, 
and to express a conclusion as to whether 
the decline in scores recorded on July 
31, 1967, may be considered to represent 
behavioral changes associated with a 
sexual assault.  If the totality of the 
evidence of record is insufficient to 
permit such a determination, the examiner 
should so indicate.  The stated 
conclusion, if any, should reflect 
consideration of the scores in light of 
all evidence of record pertaining to 
circumstances that might affect her 
evaluation ratings.  

5.  The RO must review the file to ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After undertaking any development 
deemed appropriate in addition to that 
specifically requested above, the RO 
should reajudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, including PTSD.  
The rating board should analyze the claim 
in light of the requirements of M21-1, 
Part III, § 5.14, and the decision of the 
Court in Patton, Id. with respect to 
assertions of PTSD associated with a 
sexual assault.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared, 
and the veteran and her attorney should 
be allowed a reasonable period of time 
for reply.  

Thereafter, the appeal should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until she receives further notice.  The purpose of 
this remand is to obtain additional information and comply 
with the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


